385 F.2d 170
UNITED STATES of America ex rel. David Ronald ROBSON, Appellant,v.Joseph R. BRIERLEY, Superintendent, State CorrectionalInstitution, Philadelphia, Pennsylvania, Appellee.
No. 16661.
United States Court of Appeals Third Circuit.
Submitted on Briefs Sept. 28, 1967.Decided Nov. 3, 1967.

David Ronald Robson, pro se.
John K. Reilly, Jr., Dist. Atty., Clearfield County, Clearfield, Pa., for appellee.
Before McLAUGHLIN, HASTIE and FORMAN, Circuit Judges
OPINION OF THE COURT
PER CURIAM.


1
This is a Commonwealth of Pennsylvania prisoner case where the appeal is from the denial of an application for habeas corpus.  We find no justification for the contentions that appellant was not furnished entirely proper and effective representation by assigned counsel; that his plea of guilty to one count of the indictment against him was not knowingly and voluntarily made by him and that the sentencing court was without jurisdiction.  The last complaint mentioned with respect to the sentencing court is entirely based on an inadvertent mistake regarding the title of the court which had the court erroneously captioned 'Court of Quarter Sessions'.  Clearfield County, Pennsylvania, where the original proceeding was held, has a court consisting of one judge.  He sat in the Court of Quarter Sessions and in Oyer and Terminer where the indictment against appellant would have been tried had appellant stood trial instead of pleading guilty.  The error was de minimis; there was no harm or prejudice of any kind resulting to appellant therefrom and there is no genuine federal constitutional question arising from said inadvertent error.


2
The judgment of the District Court will be affirmed.